DETAILED ACTION
	
Acknowledgment and entry of the Amendment submitted on 6/1/22 is made.  
	Claims 1-21 are currently pending.
	
	The 35 USC 102 rejection of claims 1-20 under 35 U.S.C. 102(a)(2) as being anticipated by Fernandes et al (US Patent No. 8,734,815) or Fernandes et al (US Patent No. 8,968,749) has been withdrawn pursuant to Applicants’ arguments.  The Claim(s) 1-12, 15, 16-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regina-Silva et al (Vaccine. 2016. 34: 2233-2239) and the former 103 have also been withdrawn.  Regina-Silva et al and Fernandes et al. used sero-negative animals in their methods, not Leishmania-infected mammals as instantly claimed.
	The following are new grounds of rejection:
Claim Rejections - 35 USC § 112-Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a method for treating visceral Leishmania-infected dogs to reduce the Leishmania load or delay the appearance of Leishmaniasis clinical signs comprising subcutaneously administering to the dogs a recombinant A2-targeted saponin- adjuvanted vaccine”, does not reasonably provide enablement for “methods of treating and/or reduce the Leishmania load or delay the appearance of Leishmaniasis clinical signs of Leishmania-infected mammal comprising administering a Leishmania A2 polypeptide to the infected mamma”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
.  	Example on page 23 of the instant specification recites:
We performed a double-blinded, block-randomized, placebo-controlled, vaccine immunotherapy trial testing the efficacy of a recombinant Leishmania A2 protein, saponin-adjuvanted, vaccine, LeishTec®, in owned hunting dogs infected with L. infantum.
All of the experimental data in the instant specification was obtained through the use of the licensed LeishTec vaccine.  The claims are not enabled for the use of administering the naturally-occurring Leishmania A2 polypeptide without saponin as recited in claim 1.  Additionally, only subcutaneous administration was shown.  It is unpredictable that orally administered or topically administered A2 polypeptide would provide similar results.  Further, Attempts to create a peptide or protein vaccine have shown efficacy in animal vaccine models but not effective in humans, e.g., mammals.  See Zutshi et al (Vaccines. 2019. Volume 7: 1-33) shows that Leishmania vaccines are highly unpredictable. See Table 1.  The claims should be limited in scope accordingly.  

	 

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Regina-Silva et al (Vaccine. 2016. 34: 2233-2239) and Fernandes et al (US Patent No. 8,734,815) or Fernandes et al (US Patent No. 8,968,749) in view of Borja-Carbera (Vaccine. 2004. 22: 2234-2243) and Roatt et al (Front.Immunol. 2017 (217): 1-14).
	Regina-Silva et al disclose a method for immunizing a mammal against Leishmania, comprising administering to the mammal (a dog) a Leishmania A2 polypeptide.  See abstract.  The reference discloses a successful method of immunizing dogs against cutaneous visceral leishmania (CVL) thereby preventing the spread of Leishmania through administration of said A2 polypeptide.  See abstract.  The Leish-Tec vaccine recited in Regina-Silva is the identical vaccine used in the experiments in Applicants’ specification.  See Example on page 23 of the instant specification which recites:
We performed a double-blinded, block-randomized, placebo-controlled, vaccine immunotherapy trial testing the efficacy of a recombinant Leishmania A2 protein, saponin-adjuvanted, vaccine, LeishTec®, in owned hunting dogs infected with L. infantum.
 Accordingly, it would inherently possess the same amino acid SEQ ID Nos. of claims 8 and 9.    The Leish-Tec vaccine contains saponin. It contains 100 ug/ml of the recombinant A2 proteins and 500 ug/ml of saponin as adjuvant.  See page 2234, second paragraph, column 1.  The dogs received three 1.0 ml doses at 21- day intervals.  See ‘2.2 Vaccine’ on page 2234.
	Fernandes et al disclose a recombinant A2 protein from the amastigote forms of Leishmania for use in an immune composition/vaccine to enhance an immune response against leishmaniasis.  The reference teaches immunizing dogs.  The method to enhance immune response against leishmaniasis, comprising immunization with a pharmaceutical composition comprising recombinant A2 protein of amastigote forms of Leishmania in three doses at different intervals; wherein the pharmaceutical composition is comprised of recombinant A2 protein at a concentration from 50 .mu.g/mL to 200 .mu.g/mL, saponin is at a concentration from 0.125 mg/mL to 0.500 mg/mL and 0.01 mL of thimerosal per 1.00 mL of the buffered saline solution.  See claims 1-17 of ‘815 and claims 1-10 of ‘749.  At column 4, lines 20-29, Fernandes teaches that the A2 antigen has been previously identified, initially, in the species L. (L) donovani, by Charest & Matlashewski (Mol. Cell. Biol. 14:2975-2984, 1994), by a library of amastigote forms of L. (L) donovani cDNA. Multiple copies of the A2 gene are grouped in the L. (L) donovani chromosome 22 (850 kb). These genes are maintained in the species L. (L) donovani, L. (L) infantum, L. (L) chagasi, L. (L) amazonensis and L. (L) mexicana (Ghedin et al., Clin. Diagn. Lab. Immunol. 4:30-535, 1997).  The reference provides successful challenge results of treating dogs against Leishmania chagasi (the main cause of visceral leishmaniasis) and L.amazonensis which is known to cause cutaneous leishmaniasis.  See the Examples.
Fernandes also recites:
Brief Summary Text - BSTX (14):In previously conducted searches through patent databases, there were found patent applications related to the usage of the A2 antigen as a reagent for leishmaniasis vaccination, as described below. U.S. Pat. No. 5,733,778 states the nucleotide sequence of the A2 gene and claims the protection of its expression in microbial hosts.
U.S. Pat. No. 5,780,591, besides describing the A2 native protein, i.e., descrybing how it is found in the parasite, claims its possible use as a vaccine or as a diagnosis antigen. U.S. Pat. No. 5,733,778 describes the DNA sequence of the A2 gene and its bacterial expression. U.S. Pat. No. 6,133,017 describes the obtainment of attenuated parasites (Leishmania donovani) by the deletion of the A2 gene, as well as their utilization as attenuated vaccines. WO 95/06729, EP 0716697 and MX PA03008832 are related one to another and claim the utilization of the A2 antigen in the form of a recombinant protein, DNA or attenuated parasites as a vaccine. In Brazil, PI0208532 (WO 02/078735) was registered on INPI (National Institute of Industrial Property), under the generic title of "Vacina Contra Leishmania" (i.e., Vaccine Against Leishmania), which describes the invention of a DNA vaccine whose antigenic component is the A2 antigen, and also describes the processes for administering this DNA vaccine that induces immune response to Leishmania infection in the host to which it is administered.

	SEQ ID NO: 2 of Fernandes has a 100% match to Applicants’ SEQ ID NO: 1.  See sequence alignment in SCORE.  Result #31 of ‘Issued patents’:
Query Match             100.0%;  Score 31;  DB 9;  Length 236;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GPLSVG 6
              ||||||
Db         36 GPLSVG 41

And 100% to Applicants’ SEQ ID NO: 2.  See Result #15 of ‘Issued Patents’ in SCORE:
Query Match             100.0%;  Score 51;  DB 9;  Length 236;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PLSVGPQSVG 10
              ||||||||||
Db         37 PLSVGPQSVG 46

The sequences set forth in SEQ ID NO: 3-6 were well known in the prior art in references cited by the Fernandes et al references, including Matlashewski et al (US Pat No. 5,780,591 whose teachings are disclosed in the Fernandes references.  These sequences are included in the scope of the use of any A2 Leishmania in the well-known sequence and as any ‘natural variants thereof’.
	Although Regina-Silva et al and the Fernandes references teach vaccination do not teach administering the vaccine to sero-positive (Leishmania-infected dogs) as immunotherapy.  Regina-Silva et al specifically recite that the study was carried ou on leishmania seronegative dogs (see abstract-methods).  Fernandes et al also teaches immunization of dogs prior to infection/challenge with L.amazonensi or L.chagasi.  Fernandes teaches the vaccinated dogs remained sero-negative after the challenge.
	Borja-Carbera performed a vaccine immunotherapy trial testing the efficacy of the Leishmune (fucose mannose ligand FML) saponin-adjuvanted (Quil-A), vaccine in five dogs experimentally infected with L. donovani and 21 dogs naturally infected with L. infantum.  They showed that 3 of the 5 dogs remained asymptomatic and protected, parasite-free 1-year after infection. They showed that their vaccine treatment was effective in immune therapy was effective against visceral leishmaniasis of asymptomatic infected dogs. See abstract.  
	Roatt et al performed a study where 16 dogs infected with L. infantum given an experimental L. braziliensis subunit vaccine (composed of antigens of L.braziliensis associated with MPL adjuvant) were followed for several months.  The studies showed significant improvement of clinical and immune status with a reduction in parasite burden, particularly increase in body weight and reduction of splenomenagly.  See abstract.  The vaccine therapy of Roatt shows that it was able to restore and normalize main biochemical and hematological parameters and increase CD3+ T lymphocytes and their subpopulations, increase NK cells and Cd14+ monocytes and reduct CD21+ B lymphocytes.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to experiment by administering the vaccines taught by Regina-Silva or Fernades to sero-positive/infected dogs.  Borja-Carbera and Roatt show that the administration of Leishmania polypeptide vaccines can be effective in treating infected dogs and reducing the appearance of clinical signs and Leishmania load and potentially keeping the dogs infection-free. These experiments provide proof-of-concept that immunotherapy with polypeptide Leishmania vaccines in infected, but healthy dogs, is possible.  One of ordinary skill in the art would have been motivated to do so in order to save the dogs’ lives, particularly dogs that present as asymptomatic yet are sero-positive. Based on the teachings of Borja-Carbera and Roatt, one would have a reasonable expectation that immunotherapy with a known Leishmania vaccine may prevent the asymptomatic-infected dogs from developing symptoms and/or clearing the infection.  



4.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regina-Silva et al (Vaccine. 2016. 34: 2233-2239) and Fernandes et al (US Patent No. 8,734,815) or Fernandes et al (US Patent No. 8,968,749) as applied to claims 1-20 above, and further in view of Murray, Henry (J. Immunol. April 15, 2005, `74(8): 4916-4923).
	The teachings of Fernandes and Regina-Silva are set forth above.  However, they do not particularly exemplify administration of the A2 polypeptide vaccine in combination with chemotherapy.
	Chemotherapy is well-known as the standard treatment for Leishmania for several decades.  Murry teaches that in visceral leishmaniasis, chemotherapy probably seldom eradicates all parasites in tissue macrophages; nevertheless, most T cell-intact patients show long-lasting clinical cure after treatment despite residual intracellular infection. To characterize prevention of posttreatment relapse, amphotericin B was used to kill ∼90–95% of Leishmania donovani in livers of mice deficient in mechanisms of acquired antileishmanial resistance. Recrudescence subsequently developed 1) in animals deficient in both CD4 and CD8 T cells as well as CD40L-mediated T cell costimulation, but not in a) CD4 or CD8 cells alone, b) NK cell lytic activity, or c) ICAM-1-recruited monocytes; and 2) in mice deficient in IFN-γ, but not in the IFN-γ-inducing cytokines, a) IL-12, b) IL-12 and IL-23, or c) IL-18. Posttreatment recrudescence also did not develop in animals deficient in macrophage phagocyte NADPH oxidase (phox) or inducible NO synthase (iNOS) alone or, surprisingly, in those deficient in both phox and iNOS. Therefore, regulation of the intracellular replication of residual Leishmania donovani that escape chemotherapy evolves to a host mechanism distinguishable from initial acquired resistance at the T cell, cytokine, and macrophage levels. Posttreatment, either CD8 or CD4 cells can direct the response, IL-12 is not required, and iNOS and 
phox, the activated macrophage’s primary IFN-γ-inducible leishmanicidal pathways, both become dispensable.
Chemotherapy as an adjunct treatment with the A2 polypeptide vaccines being used in immune therapy on infected dogs would have been obvious to one of ordinary skill in the art as a mere design choice in order to prevent any chemo or vaccine resistant Leishmania in a patient.  The design choice would have been obvious based on the circumstances of the population to be treated, but it is clear that chemotherapy was a well-known option and obvious to include in treatment of Leishmania.  


Prior art made of record, not presently relied upon:
	Matlashewski et al (US Patent No. 5,780,591; 7/14/98) teaches the A2 protein of Leishmania and its use in immunological reagents and vaccines.  The reference teaches SEQ ID NOS: 1-6 of the instant claims in the A2 protein.
	Matlashewski et al (US2004/0170636 A1).  The reference teaches the A2 protein from Leishmania and DNA vaccines for treating disease of Leishmania.
	Grimaldi et al (PLOS one. 9/27/17. 12 (9): Pages 1-18).  Grimaldi describes the field trial of efficacy of the Leish-Tec vaccine against canine leishmaniasis caused by L.infantum in an endemic area with high transmission rates.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        8/30/22